Title: To John Adams from William Lee, 15 November 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles Nov. 15. 1780
     
     A severe attack of a dangerous dysentery, a sick Family ever since Mr. Searle left us, and above all, having nothing material to communicate, have prevented me from writing to you for some time past and indeed my principal object now, is to enquire after the health of yourself and your Sons, as it will give me sensible pleasure to hear that you have escaped the contagion of the late very unhealthy season.
     It seems that the rigor with which Mr. Laurens was at first confin’d, has been a good deal relaxed and he is now permitted to walk abroad within the Tower Walls for the benefit of the Air; from what cause this has proceeded one can’t precisely say, but it appears, there is a party in the Ks. Cabinet who are heartily sick of the War and wish for Peace with America on any Terms, but as the King is absolute, his Will, must be obey’d; therefore every effort is to be made to send 10,000 men immediately to Ama., which number I apprehend, they will find infinite difficulty in procuring; unless they send every regular Soldier from G. Britain and Ireland. ’Tis some years since I knew three Systems were hatch’d at Passy, all originating in Selfishness, Pride and personal malice and resentment. 1st., that America had no kind of occasion for Ministers or Agents any where else but in France and Spain. 2dly, That it would not be of any advantage for all the Powers of Europe to acknowlege the Independence of Ama., since France having done it was amply sufficient. 3dly, That it was very immeterial what became of the Southern States, or whether they were annex’d to G. Britain or not, as the 4 New England States were fully capable by their own efforts, to maintain and support their Independency against all the power of G. Britain. Designing Men are never at a loss for arguments, however unsubstantial and unfounded, to propagate their doctrines and unfortunately for America the two first systems have been adopted. It has given me much concern to find Ideas similar to the last re-echoed from the environs of Congress; but I conceive it merits the most serious consideration of the Northern States, as I am convinced that ruin and destruction to the whole, must inevitably follow any division or seperation among the 13 States.
     Monsieur Guichens return with his fleet and convoy will no doubt prove a cordial to the French Merchants and proves also that the last Campaign has ended like the two preceeding ones—An immense expence, a great deal of noise and bustle and nothing done. The capture of the Quebec Fleet was however very fortunate, as it may in some measure releive our Army that must have otherwise suffer’d immensely for want of supplies; for I understand that those which were ready and ought to have left Europe last Winter or early in the Spring, are at this time in the Ports of France.
     The conversation in the H. of Commons the 7th instant and the resolves of the Westminster Committee of the 2d are worthy of attention. One can’t help feeling astonishment and indignation at the conduct of some of the branches of the power where you are—can the corrupted part mean to subjugate the whole to their Rival and Bitterest Enemy? A union with the Northern powers would take away even the shadow of danger as they can, by only with holding their Naval Stores, in one or two Years annihilate the fleets of G. Britain. But at all events I do not see what the Dutch have to apprehend from a War with G. Britain more than they now suffer—Their Ships are taken in all parts of the World where met with and condemn’d; their Territory invaded; their independency as a sovereign Power in fact denyed, and insult heaped upon insult; without a means of redress, while their present conduct is pursued.
     I beg you to present my best Compliments to your Sons & to be assured that I am with the highest Esteem & Respect Yr. most Obliged & Obedt. Hble Servt.
     
      W: Lee
     
    